DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1-3 & 5-11 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “wherein in the inclining process of the angle of attack of the at least one airfoil in successive two times of "while passing by a specific section in circular motions of two times or more than three times in succession", the at least one airfoil only "repeat the same inclining process of the angle of attack" in the current respective whole processes, while the successive two times of the whole inclining processes are not the same inclining process and even are completely opposite inclining processes” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 8, 
The prior art does not disclose or suggest the claimed “wherein in the inclining process of the angle of attack of the at least one airfoil in successive two times of "while passing by a specific section in circular motions of two times or more than three 3Appl. No. 16/787,02 times in succession", the at least one airfoil only "repeat the same inclining process of the angle of attack" in the current respective whole processes, while the successive two times of the whole inclining processes are not the same inclining process and even are completely opposite inclining processes” in combination with the remaining claim elements as set forth in claim 8.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647